Citation Nr: 0910961	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left knee strain, status 
post cartilage removal.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied a compensable rating for 
service-connected residuals of left knee strain, status post 
cartilage removal.

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

In July 2008, the Board held that the 10 percent deduction in 
rating evaluation pursuant to 38 C.F.R. § 4.22 was improper 
and remanded the claim for an increased rating for further 
development and adjudication.

In a January 2009 rating decision, a 10 percent disability 
rating for residuals of left knee strain, status post 
cartilage removal, was assigned effective March 3, 2003.  The 
Veteran has made clear his desire to proceed with his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has some limitation of motion in the left knee 
and has degenerative joint disease of the left knee.  A 
January 2009 statement from the Veteran reflects his belief 
that his degenerative joint disease is part of his service-
connected left knee disability.  Therefore, the issue of 
service connection for degenerative joint disease of the left 
knee has been raised and is inextricably intertwined with the 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).

In VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered.  Even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 would be available.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent the X-ray 
findings of arthritis, limitation of motion should be 
considered under Diagnostic Codes 5260 and 5261.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Code 5260 
or Diagnostic Code 5261.  

The General Counsel further noted that while the removal of 
the semilunar cartilage may resolve restriction of movement 
caused by tears and displacements of the menisci, the 
procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration 
under Diagnostic Code 5259, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered.  See VAOPGCPREC 
9-98 (Aug. 14, 1998)

The thrust of the General Counsel opinion appears to be that 
the Veteran could be separately rated for limitation of 
motion due to arthritis, if service connected and if it is 
shown that the limitation of motion is not due to the 
service-connected cartilage removal.

A medical opinion is needed to determine whether the 
degenerative joint disease of the left knee is related to the 
service-connected residuals of left knee strain, status post 
cartilage removal, and whether the limitation of motion in 
the left knee is due to the cartilage removal.  Also, a 
November 2008 VA examiner noted that discomfort with Lachman 
testing caused some guarding and that, therefore, he was 
unable to fully assess laxity from that standpoint.  
Therefore, another examination should be conducted in an 
attempt to better assess any laxity.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of degenerative joint disease of the left 
knee and the nature of the residuals of 
left knee strain, status post cartilage 
removal.  Notice of the scheduled 
examination should be associated with the 
Veteran's claims folder.  The examiner 
should note whether the Veteran has 
recurrent subluxation or lateral 
instability and if so, characterize the 
severity of the subluxation or 
instability (i.e., as slight, moderate, 
or severe).  The examiner should provide 
an opinion as to whether it is as least 
as likely as not that the degenerative 
joint disease of the left knee was caused 
or aggravated by the residuals of left 
knee strain, status post cartilage 
removal.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the 
limitation of motion in the left knee is 
due to the residuals of left knee strain, 
status post cartilage removal, and/or the 
Veteran's degenerative arthritis of the 
left knee.  A report of the examination 
should be associated with the Veteran's 
claims file.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the RO should adjudicate, 
separate from the issue on appeal, the 
issue of service connection for 
degenerative arthritis of the left knee, 
including secondary to service-connected 
residuals of left knee strain, status 
post cartilage removal.  If this issue is 
denied, the appellant and his 
representative must be advised of the 
decision and of his appellate rights. If 
the appellant expresses disagreement with 
this decision and submits a substantive 
appeal after the issuance of a statement 
of the case, the issue must be returned 
to the Board with the other issue already 
in appellate status.

3.  Thereafter, the AMC should again 
review the record and readjudicate the 
Veteran's claim on appeal, with 
consideration of whether service 
connection for degenerative arthritis of 
the left knee has been granted; whether 
the residuals of left knee strain, status 
post cartilage removal, should be rated 
under Diagnostic Code 5257; and whether 
the Veteran's limitation of motion in the 
left knee should be separately rated.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

